NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0347-16T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

MICHAEL S. HETZEL,

     Defendant-Appellant.
_______________________________

              Submitted June 6, 2017 – Decided July 18, 2017

              Before Judges Fisher and Vernoia.

              On appeal from the Superior Court of New
              Jersey,   Law  Division,   Atlantic County,
              Indictment No. 14-05-1100.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Lon Taylor, Assistant Deputy
              Public Defender, of counsel and on the brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Arielle E. Katz,
              Deputy Attorney General, of counsel and on the
              brief).

PER CURIAM

        Defendant appeals the sentence imposed by the court following

his entry of guilty pleas to second-degree robbery, N.J.S.A. 2C:15-

1(a)(2),      and   second-degree     unlawful    possession     of   a   handgun,
N.J.S.A. 2C:39-5(b). More particularly, defendant challenges the

court's denial of his request for the award of jail credits for

time he spent while released from pretrial custody in the Home

Electronic Detention System (HEDS) program administered by the

Atlantic County Justice Facility (ACJF).1 We affirm.

     Defendant was arrested in April 2014 for crimes arising from

a bank robbery. He was in custody in the ACJF from April 11, 2014,

to April 17, 2015, and again on May 4, 2015. On May 4, 2015, he

was released from custody and placed in the HEDS program.

     While      in   the   program,   defendant    was    subject     to    home

confinement and electronic monitoring. He was allowed to visit his

son at a hospital in Pennsylvania and at                 two rehabilitation

facilities in New Jersey, and travel to his attorney's offices and

any recommended treatment facilities. He was also permitted to

seek employment and attend his court appearances.

     On March 22, 2016, defendant pleaded guilty to second-degree

robbery   and    unlawful   possession    of   a   handgun.   Prior    to    his

sentencing, he filed a motion requesting an award of jail credits

for the time he spent in the HEDS program. Judge Michael J. Donohue




1
  The Atlantic County Justice Facility is otherwise known as the
Atlantic County jail and is administered by the Atlantic County
Department of Public Safety.


                                      2                                A-0347-16T4
heard argument on the motion and issued a written decision and

order denying defendant's request for the jail credits.

     A few weeks later, defendant was sentenced to four years on

the second-degree robbery charge2 subject to the requirements of

the No Early Release Act, N.J.S.A. 2C:43-7.2, and a concurrent

term of five years for second-degree unlawful possession of a

handgun with a three and one-half year parole ineligibility period

under the Graves Act, N.J.S.A. 2C:43-6.2. The court did not award

defendant jail credits for time spent in the HEDS program. This

appeal followed.

     On appeal, defendant argues:

          POINT I

          THE DENIAL OF JAIL CREDITS TO [DEFENDANT] FOR
          OVER A YEAR OF CONFINEMENT TO HIS RESIDENCE
          ON A PRE-TRIAL HOME ELECTRONIC DETENTION
          SYSTEM ("HEDS" PROGRAM) WAS ERRONEOUS SINCE
          THE CONFINEMENT WAS MORE AKIN TO JAIL THAN
          OTHER PRE-TRIAL CONDITIONAL RELEASES.

     We find defendant's argument is without sufficient merit to

warrant discussion in a written opinion, R. 2:11-3(e)(2), and

affirm substantially for the reasons expressed in Judge Donohue's

comprehensive and well-reasoned written opinion.

     Affirmed.


2
  In accordance with the plea agreement, defendant was sentenced
on his second-degree robbery conviction to a term appropriate for
a third-degree offense. See N.J.S.A. 2C:44-1(f)(2).

                                3                          A-0347-16T4
4   A-0347-16T4